Earl Warren: Number 35, Lloyd Barenblatt, Petitioner, versus United States of America. Mr. Ennis, you may proceed.
Edward J. Ennis: Mr. Chief Justice, Associate Justices of the Court. This case comes here on a writ of certiorari through the Court of Appeals for the District of Columbia Circuit to review a conviction in affirmance of the conviction of a witness for refusal to answer questions before a -- before the House of Representatives Un-American Activities Committee. The Court of Appeals heard this case the first time by one division of the Court and this Court grants certiorari but returned the case for further consideration of the Court in the light of the decision in the Watkins case. The Court upon the remand, all of the judges heard the case en banc, and in an opinion by Judge Bastian of which Judges Prettyman, Miller, Danaher and Burger confers. The majority of the Court held in the light of Watkins that the conviction should stand. Chief Judge Edgerton and Judge Bazelon wrote a dissenting opinion in which they said that they read the opinion of this Court in the Watkins case as a ruling that the mandate, the charter, the resolution of Congress to this Committee conferred no power to investigate any subject. And the second ground of the decision was if the resolution could be construed as conferring power to investigate some subject, it could not be construed as conferring power to investigate the subject of communism in education. Circuit Judges Fahy and Washington wrote a very short separate dissent in which they relied wholly on the proposition that in the light of both Watkins and Sweezy, the mandate of the Committee did not authorize an investigation of communism in education. Judge Washington who had -- who had agreed with the original decision, he in the light of the Sweezy and Watkins cases joined the dissenting opinion of Judge Fahy. Now as to the facts of this case -- of this case which I can state very simply, Lloyd Barenblatt is not as perhaps the two prior cases, a man active in current affairs in which a committee of government by subpoena chooses to learn about those activities. Lloyd Barenblatt in the spring of 1954 was drawn out of the obscurity of his -- his private employment as an instructor of psychology in Vassar College in New York by the searchlight of the Un-American Activity Committee subpoena which brought him to Washington, a private citizen to testify about his beliefs and activities while he was a graduate student and an instructor -- a graduate student and a -- and a fellow instructing in the University of Michigan some four years before that in 1950. When he received the subpoena in May of -- in -- in May of 1954, he was employed as an instructor in Vassar College. The school term ended about May 15th, after he received the subpoena but before he was called to Washington to testify on June 28th. He had the subpoena, his position as an instructor in Vassar College was not renewed and when he testified on June 28th, he was unemployed. Now when he came to the committee hearing to testify, he found there to testify before him a man even younger than himself, he was 31 years of age in 1954, a man by the name of Francis Xavier Thomas Crowley whom he had known in the University of Michigan. Mr. Crowley's testimony, which begins on page 173 of this -- of this record, he opened the testimony by a statement -- a statement from the Chairman pointing out that Mr. Crowley had been before the Committee on a former occasion. And he had refused to answer any questions, not claiming the Fifth Amendment, he just refused to answer any questions about his activities or affiliations while an undergraduate student at the University of Michigan. And he was unanimously cited for contempt by the House. And his case was then pending when he was called in June, 1954 -- he was pending in the United States Attorney's office, apparently, just prior to indictment. Now Mr. Crowley began his testimony by saying by -- and I might -- it becomes relevant at the top of page 175, the Chairman of the Committee said that “The field to be covered in this investigation which Barenblatt was to be called as a witness, the field to be covered will be in the main communism in education and the experiences and background in the Party by Francis X.T. Crowley. Now Mr. Crowley testified that his experiences and background in the Party were very simply that in his first year in Columbia College --
Earl Warren: We'll recess now Mr. Ennis.